659 S.E.2d 434 (2008)
R. Kenneth BABB, Successor Trustee under the will of Violet B. Henderson, and Kevin E. Henderson
v.
BYNUM & MURPHREY, PLLC, Penny H. Bell, W. Everett Murphrey IV, and Southern Community Bank & Trust.
No. 317P07.
Supreme Court of North Carolina.
March 6, 2008.
Robert Tally, Winston-Salem, for Babb, et al.
*435 Urs R. Gsteiger, for Murphrey.
Prior report: 182 N.C.App. 750, 643 S.E.2d 55.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 10th day of July 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."